Citation Nr: 1419753	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-45 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to April 1958.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the Veteran's claims entitlement to service connection for tinnitus, a skin disorder, and an acquired psychiatric disorder.  

The Veteran perfected an appeal, and a May 2011 Board decision reopened the Veteran's claims and remanded them for further evidentiary development and consideration on the merits.  

A subsequent RO decision in September 2012 granted the Veteran's claim of service connection for tinnitus; accordingly, that issue is no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Board videoconference hearing in December 2010 and a transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board; therefore, the Veteran is entitled to another hearing, if desired.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  

Indeed, the Veteran's representative submitted an April 2014 motion requesting an additional videoconference hearing before the Board.  38 C.F.R. § 20.717 (2013).  The matter must be remanded to fulfill the Veteran's request for an additional Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule another videoconference hearing before the Board at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of the notice letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the claims file to the Board for further appellate consideration of his claims.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



